Exhibit 10.1

WESTLAKE CHEMICAL CORPORATION

2013 OMNIBUS INCENTIVE PLAN

(As amended and Restated Effective May 17, 2013)

1. Purpose of the Plan. The Westlake Chemical Corporation 2013 Omnibus Incentive
Plan, as amended and restated effective May 17, 2013 (the “Plan”) of Westlake
Chemical Corporation, a Delaware corporation (the “Company”), is intended to
advance the best interests of the Company and its Subsidiaries by providing
certain Employees and Directors of the Company and its Subsidiaries with
additional incentives through the grant of Options to purchase common stock, par
value US $0.01 per share of the Company (“Common Stock”), Stock Appreciation
Rights (“SARs”), Restricted Stock, Stock Units, Cash Awards and/or Performance
Awards, thereby increasing the personal stake of such Employees and Directors in
the continued success and growth of the Company. The Plan is a continuation, and
amendment and restatement, of the Company’s 2004 Omnibus Incentive Plan.

2. Definitions. As used herein, the terms set forth below shall have the
following respective meanings:

“Administrator” means the Compensation Committee of the Board or such other
committee as designated by the Board.

“Authorized Officer” means the Chief Executive Officer or the Senior Vice
President, Administration of the Company (or any other senior officer of the
Company to whom the Administrator or such Authorized Officer shall delegate the
authority to execute any Award Agreement or to carry out any actions, duties or
other responsibilities under the Plan as may be permitted by applicable law and
directed by the Administrator, where applicable).

“Award” means an Employee Award or a Director Award.

“Award Agreement” means a written or electronic notice or agreement setting
forth the terms, conditions and limitations applicable to an Award, to the
extent the Administrator determines such agreement or notice is necessary.

“Board” means the Board of Directors of the Company.

“Cash Award” means an Award denominated in cash.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Common Stock” means the common stock, par value $0.01 per share, of the
Company.

“Company” means Westlake Chemical Corporation, a Delaware corporation, or any
successor thereto.



--------------------------------------------------------------------------------

“Director” means an individual who is a member of the Board that is not an
Employee of the Company or any of its Subsidiaries.

“Director Award” means any Option, Stock Appreciation Right or Stock Award
granted, whether singly, in combination or in tandem, to a Director pursuant to
such applicable terms, conditions and limitations as the Administrator may
establish in order to fulfill the objectives of the Plan.

“Dividend Equivalents” means an amount equal to all dividends and other
distributions (or the economic equivalent thereof) that are payable by the
Company on one share of Common Stock to stockholders of record, which, in the
discretion of the Administrator, may be awarded (i) in connection with any Award
under the Plan while such Award is outstanding or otherwise subject to a
Restriction Period and on a like number of shares of Common Stock under such
Award or (ii) singly.

“Employee” means an employee of the Company or any of its Subsidiaries and an
individual who has agreed to become an Employee of the Company or any of its
Subsidiaries and actually becomes such an Employee within the following six
months.

“Employee Award” means any Option, Stock Appreciation Right, Stock Award or Cash
Award (including any Performance Award) granted, whether singly, in combination
or in tandem, to an Employee pursuant to such applicable terms, conditions and
limitations (including treatment as a Performance Award) as the Administrator
may establish in order to fulfill the objectives of the Plan.

“Fair Market Value” of a share of Common Stock means, as of a particular date,
(i) (A) if Common Stock is listed on a national securities exchange, the mean
between the highest and lowest sales price per share of the Common Stock on the
consolidated transaction reporting system for the principal national securities
exchange on which shares of Common Stock are listed on that date, or, if there
shall have been no such sale so reported on that date, on the last preceding
date on which such a sale was so reported, or, at the discretion of the
Administrator, the price prevailing on the exchange at the time of exercise,
(B) the mean between the highest and lowest sales price per share of such Common
Stock reported on the consolidated transaction reporting system for The Nasdaq
Stock Market, Inc. or, if there shall have been no such sale so reported on that
date, on the last preceding date on which such a sale was reported, (C) if
Common Stock is not so listed or quoted, the mean between the closing bid and
asked price on that date, or, if there are no quotations available for such
date, on the last preceding date on which such quotations shall be available, as
reported by The Nasdaq Stock Market, Inc., or, if not reported by The Nasdaq
Stock Market, Inc., by the National Quotation Bureau Incorporated or (D) if
Common Stock is not publicly traded, the most recent value determined by an
independent appraiser appointed by the Company for such purpose, or (ii) if
applicable, the price per share as determined in accordance with the procedures
of a third party administrator retained by the Company to administer the Plan.

“Grant Date” means the date an Award is granted to a Participant pursuant to the
Plan. The Grant Date for a substituted award is the Grant Date of the original
award.

 

-2-



--------------------------------------------------------------------------------

“Grant Price” means the price at which a Participant may exercise his or her
right to receive cash or Common Stock, as applicable, under the terms of an
Award.

“Incentive Option” means an Option that is intended to comply with the
requirements set forth in Section 422 of the Code.

“Nonqualified Option” means an Option that is not an Incentive Option.

“Option” means a right to purchase a specified number of shares of Common Stock
at a specified price.

“Participant” means an Employee or Director to whom an Award has been granted
under this Plan.

“Performance Award” means an Award made pursuant to this Plan that is subject to
the attainment in the future of one or more Performance Goals.

“Performance Goal” means a standard established by the Administrator, to
determine in whole or in part whether a Performance Award shall be earned.

“Qualified Performance Award” means a Performance Award made to an Employee that
is intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code, as described in Section 7(a)(v)(B) of the Plan.

“Restricted Stock” means Common Stock that is restricted or subject to
forfeiture provisions.

“Restriction Period” means a period of time beginning as of the Grant Date of an
Award of Restricted Stock and ending as of the date upon which the Common Stock
subject to such Award is no longer restricted or subject to forfeiture
provisions.

“Stock Appreciation Right” or “SAR” means a right to receive a payment, in cash
or Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified Grant Price, in each case as determined by the
Administrator.

“Stock Award” means an Award in the form of shares of Common Stock or Stock
Units, including an award of Restricted Stock.

“Stock Unit” means a unit evidencing the right to receive in specified
circumstances one share of Common Stock (as determined by the Administrator)
granted to either an Employee or a Director.

“Subsidiary” means (i) in the case of a corporation, any corporation of which
the Company directly or indirectly owns shares representing more than 50% of the
combined voting power of the shares of all classes or series of capital stock of
that corporation that have the right to vote generally on matters submitted to a
vote of the stockholders of that corporation and (ii) in the case of a
partnership or other business entity not organized as a corporation, any such
business entity of which the Company directly or indirectly owns more than 50%
of the voting, capital or profits interests (whether in the form of partnership
interests, membership interests or otherwise).

 

-3-



--------------------------------------------------------------------------------

3. Eligibility.

(a) Employees. Employees eligible for the grant of Employee Awards under this
Plan are Employees, including Employees that may serve as a director of the
Company.

(b) Directors. Members of the Board eligible for the grant of Director Awards
under this Plan are those who are Directors.

4. Common Stock Available for Awards. Subject to the provisions of Section 14
hereof, there shall be available for Awards under this Plan granted or payable
wholly or partly in Common Stock (including rights that may be exercised for or
settled in Common Stock) an aggregate of 6,327,000 shares.

The number of shares of Common Stock that are the subject of Awards under this
Plan that are forfeited or terminated, expire unexercised, are settled in cash
in lieu of Common Stock or otherwise in a manner such that all or some of the
shares covered by an Award are not issued to a Participant or are exchanged for
Awards that do not involve Common Stock, shall not be counted against the
aggregate plan maximum or any sublimit set forth above and shall again
immediately become available for Awards hereunder. If the tax withholding
obligation resulting from the settlement of any Award is satisfied by
withholding shares of Common Stock, only the number of shares of Common Stock
issued net of the shares of Common Stock withheld shall be deemed delivered for
purposes of determining usage of shares against the maximum number of shares of
Common Stock available for delivery under the Plan or any sublimit set forth
above. Shares of Common Stock delivered under the Plan as an Award or in
settlement of an Award issued or made (a) upon the assumption, substitution,
conversion or replacement of outstanding awards under a plan or arrangement of
an entity acquired in a merger or other acquisition or (b) as a post-transaction
grant under such a plan or arrangement of an acquired entity shall not reduce or
be counted against the maximum number of shares of Common Stock available for
delivery under the Plan, to the extent that the exemption for transactions in
connection with mergers acquisitions from the shareholder approval requirements
of the New York Stock Exchange for equity compensation plans applies. The
Administrator may from time to time adopt and observe such rules and procedures
concerning the counting of shares against the Plan maximum or any sublimit as it
may deem appropriate, including rules more restrictive than those set forth
above to the extent necessary to satisfy the requirements of any national stock
exchange on which the Common Stock is listed or any applicable regulatory
requirement. The Board and the appropriate officers of the Company are
authorized to take from time to time whatever actions are necessary, and to file
any required documents with governmental authorities, stock exchanges and
transaction reporting systems to ensure that shares of Common Stock are
available for issuance pursuant to Awards.

 

-4-



--------------------------------------------------------------------------------

5. Administration.

(a) This Plan shall be administered by the Administrator, except as otherwise
provided herein.

(b) Subject to the provisions hereof, the Administrator shall have full and
exclusive power and authority to administer this Plan and to take all actions
that are specifically contemplated hereby or are necessary or appropriate in
connection with the administration hereof. The Administrator shall also have
full and exclusive power to interpret this Plan and to adopt such rules,
regulations and guidelines for carrying out this Plan as it may deem necessary
or proper. The Administrator may, in its discretion, provide for the extension
of the exercisability of an Award, accelerate the vesting or exercisability of
an Award, eliminate or make less restrictive any restrictions applicable to an
Award, waive any restriction or other provision of this Plan (insofar as such
provision relates to Awards) or an Award or otherwise amend or modify an Award
in any manner that is either (i) not adverse to the Participant to whom such
Award was granted or (ii) consented to by such Participant. Notwithstanding
anything herein to the contrary, without the prior approval of the Company’s
stockholders, Awards issued under the Plan will not be repriced, replaced or
regranted through cancellation or by decreasing the exercise price of a
previously granted Award. The Administrator may make an Award to an individual
who it expects to become an Employee of the Company or any of its Subsidiaries
within the next six months, with such award being subject to the individual’s
actually becoming an Employee within such time period, and subject to such other
terms and conditions as may be established by the Administrator. The
Administrator may correct any defect or supply any omission or reconcile any
inconsistency in this Plan or in any Award in the manner and to the extent the
Administrator deems necessary or desirable to further the Plan purposes. Any
decision of the Administrator, with respect to Awards, in the interpretation and
administration of this Plan shall lie within its sole and absolute discretion
and shall be final, conclusive and binding on all parties concerned.

(c) No member of the Administrator or Authorized Officer of the Company to whom
the Administrator has delegated authority in accordance with the provisions of
Section 6 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Administrator or by any officer of the
Company in connection with the performance of any duties under this Plan, except
for his or her own willful misconduct or as expressly provided by statute.

6. Delegation of Authority. Following the authorization of a pool of cash or
shares of Common Stock to be available for Awards, the Administrator may
authorize an Authorized Officer of the Company, if and to the extent permitted
by applicable law, rule or regulation, or a subcommittee of members of the
Administrator to grant individual Employee Awards from such pool pursuant to
such conditions or limitations as the Administrator may establish. The
Administrator may also delegate to an Authorized Officer its administrative
duties under this Plan (excluding its granting authority) pursuant to such
conditions or limitations as the Administrator may establish. The Administrator
may engage or authorize the engagement of a third party administrator to carry
out administrative functions under the Plan.

 

-5-



--------------------------------------------------------------------------------

7. Awards.

(a) The Administrator shall determine the type or types of Awards to be made
under this Plan and shall designate from time to time the Participants who are
to be the recipients of such Awards. Each Award may, in the discretion of the
Administrator, be embodied in an Award Agreement, which shall contain such
terms, conditions and limitations as shall be determined by the Administrator in
its sole discretion and, if required by the Administrator, shall be signed or
affirmatively accepted by the Participant to whom the Award is granted and by an
Authorized Officer for and on behalf of the Company. Awards may consist of those
listed in this Section 7(a) and may be granted singly, in combination or in
tandem. Awards may also be granted in combination or in tandem with, in
replacement of (subject to Sections 12 and 9(d)), or as alternatives to, grants
or rights under this Plan or any other plan of the Company or any of its
Subsidiaries, including the plan of any acquired entity. An Award may provide
for the grant or issuance of additional, replacement or alternative Awards upon
the occurrence of specified events. All or part of an Award may be subject to
conditions established by the Administrator, which may include, but are not
limited to, continuous service with the Company and its Subsidiaries, execution
and compliance with contracts required by the Company for the position(s) held
by the Participant, achievement of specific business objectives, items
referenced to in clause (v) below, and other comparable measurements of
performance. Upon an Employee’s termination of employment, any unexercised,
deferred, unvested or unpaid Employee Awards shall be treated as set forth in
the applicable Employee Award Agreement or as otherwise specified by the
Administrator.

(i) Option. An Employee Award may be in the form of an Incentive Option or a
Nonqualified Option. A Director Award may be in the form of a Nonqualified
Option. The term of the Option shall extend no more than 10 years after the
Grant Date. The price at which any share of Common Stock may be purchased on the
exercise of any Option will not be less than the Fair Market Value of a share of
the Common Stock on the date of grant of that Option. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Options
awarded pursuant to this Plan, including the Grant Price, minimum vesting, the
number of shares subject to the Option and the date or dates upon which they
become exercisable, shall be determined by the Administrator.

(ii) Stock Appreciation Rights. An Award may be in the form of an SAR. SARs may
be granted in tandem with an Option or other Award, either at the time of grant
or by later amendment thereto, or on a freestanding basis not related to any
other Award. The Grant Price of an SAR shall be determined by the Administrator
but shall not be less than the Fair Market Value of the Common Stock subject to
such SAR on the Grant Date or the Grant Price of a tandem Option to which such
SAR relates. The holder of a tandem SAR may elect to exercise either the Option
or the SAR, but not both. The exercise period for an SAR shall extend no more
than 10 years after the Grant Date. Subject to the foregoing provisions, the
terms, conditions and limitations applicable to any SARs awarded to Participants
pursuant to this Plan, including the Grant Price, the term of any SARs and the
date or dates upon which they become exercisable, shall be determined by the
Administrator.

 

-6-



--------------------------------------------------------------------------------

(iii) Stock Award. An Employee Award or Director Award may be in the form of a
Stock Award. The terms, conditions and limitations applicable to any Stock
Awards granted to Participants pursuant to this Plan shall be determined by the
Administrator, subject to the limitations specified below.

(iv) Cash Award. An Employee Award may be in the form of a Cash Award. The
terms, conditions and limitations applicable to any Cash Awards granted pursuant
to this Plan shall be determined by the Administrator.

(v) Performance Award. Without limiting the type or number of Employee Awards or
Director Awards that may be made under the other provisions of this Plan, an
Employee Award or Director Award may be in the form of a Performance Award. The
terms, conditions and limitations applicable to any Performance Awards granted
to Participants pursuant to this Plan shall be determined by the Administrator,
subject to the limitations specified below. The Administrator shall set
Performance Goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or amount of Performance Awards that will
be paid out to the Participant and/or the portion of an Award that may be
exercised.

(A) Nonqualified Performance Awards. Performance Awards granted to Employees or
Directors that are not intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be based on achievement of
such Performance Goals and be subject to such terms, conditions and restrictions
as the Administrator or its delegate shall determine.

(B) Qualified Performance Awards. Performance Awards granted to Employees under
the Plan that are intended to qualify as qualified performance-based
compensation under Section 162(m) of the Code shall be paid, vested or otherwise
deliverable solely on account of the attainment of one or more pre-established,
objective Performance Goals established by the Administrator prior to the
earlier to occur of (x) 90 days after the commencement of the period of service
to which the Performance Goal relates and (y) the lapse of 25% of the period of
service (as scheduled in good faith at the time the goal is established), and in
any event while the outcome is substantially uncertain. A Performance Goal is
objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. Such a Performance Goal may be based on one
or more business criteria that apply to the Employee, one or more business
units, divisions or sectors of the Company, or the Company as a whole, and if so
desired by the Administrator, by comparison with a peer group of companies. A
Performance Goal may include one or more of the following: increased revenue;
net income measures (including but

 

-7-



--------------------------------------------------------------------------------

not limited to income after capital costs and income before or after taxes);
stock price measures (including but not limited to growth measures and total
stockholder return); price per share of Common Stock; market share; net
earnings; earnings per share (actual or targeted growth); earnings before
interest, taxes, depreciation, and amortization (“EBITDA”); earnings before
interest, taxes and amortization (“EBITA”); earnings before interest and taxes
(“EBIT”); net operating profit after tax (“NOPAT”); economic value added (or an
equivalent metric); market value added; debt to equity ratio; cash flow measures
(including but not limited to cash flow per share, cash flow return on capital,
cash flow return on tangible capital, net cash flow, net cash flow before
financing activities and improvement in or attainment of working capital
levels); financial measures (including but not limited to spreads, margin,
meeting budget and unit revenue); cost measures or controls (including but not
limited to conversion costs, controllable costs, procurement costs, freight
costs and material savings); quality measures (including but not limited to
product quality, scrap rate, prime production and complaints and returns);
return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity); operating measures (including
operating income, funds from operations, cash from operations, after-tax
operating income, sales volumes, operating efficiency, production volumes and
production efficiency); expense measures (including but not limited to overhead
cost, product cost, general and administrative expense and improvement in or
attainment of expense levels); marketing and logistics measures (including but
not limited to days of inventory, days sales outstanding, on time delivery or
shipment and distribution rates); margins; stockholder value; proceeds from
dispositions; total market value; reliability; productivity measures (including
but not limited to on stream factor, operating rates, energy efficiency, yields
and pounds per employee); corporate values measures (including ethics
compliance, environmental, and safety) and debt reduction.

Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Qualified
Performance Awards, it is the intent of the Plan to conform with the standards
of Section 162(m) of the Code and Treasury Regulation Section 1.162-27(e)(2)(i),
as to grants to those Employees whose compensation is, or is likely to be,
subject to Section 162(m) of the Code, and the Administrator in establishing
such goals and interpreting the Plan shall be guided by such provisions. Prior
to the payment of any compensation based on the achievement of Performance Goals
applicable to Qualified Performance Awards, the Administrator

 

-8-



--------------------------------------------------------------------------------

must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Qualified
Performance Awards made pursuant to this Plan shall be determined by the
Administrator.

(b) Notwithstanding anything to the contrary contained in this Plan, the
following limitations shall apply to any Employee Awards made hereunder:

(i) no Participant may be granted, during any calendar year, Employee Awards
consisting of Options or SARs that are exercisable for more than 1,500,000
shares of Common Stock (the limitation set forth in this clause (b)(i), together
with the limitations set forth in clauses (b)(ii) below, being hereinafter
collectively referred to as the “Stock Based Awards Limitations”);

(ii) no Participant may be issued, during any calendar year, more than 1,500,000
shares of Common Stock in connection with Stock Awards; or

(iii) no Participant may be granted Employee Awards consisting of Cash Awards
that are intended to constitute performance-based awards subject to
Section 7(a)(v)(B) having a maximum payment value in any calendar year in excess
of $7,500,000.

8. Non-United States Participants. The Administrator may grant awards to persons
outside the United States under such terms and conditions as may, in the
judgment of the Administrator, be necessary or advisable to comply with the laws
of the applicable foreign jurisdictions and, to that end, may establish
sub-plans, modified option exercise procedures and other terms and procedures.
Notwithstanding the above, the Administrator may not take any actions hereunder,
and no Awards shall be granted, that would violate the Code, any securities law,
any governing statute, or any other applicable law.

9. Payment of Awards.

(a) General. Payment made to a Participant pursuant to an Award may be made in
the form of cash or Common Stock, or a combination thereof, and may include such
restrictions as the Administrator shall determine, including, in the case of
Common Stock, restrictions on transfer and forfeiture provisions. If such
payment is made in the form of Restricted Stock, the Administrator shall specify
whether the underlying shares are to be issued at the beginning or end of the
Restriction Period. In the event that shares of Restricted Stock are to be
issued at the beginning of the Restriction Period, the certificates evidencing
such shares (to the extent that such shares are so evidenced) shall contain
appropriate legends and restrictions that describe the terms and conditions of
the restrictions applicable thereto. In the event that shares of Restricted
Stock are to be issued at the end of the Restricted Period, the right to receive
such shares shall be evidenced by book entry account or in such other manner as
the Administrator may determine.

 

-9-



--------------------------------------------------------------------------------

(b) Deferral. With the approval of the Administrator, amounts payable in respect
of Awards may be deferred and paid either in the form of installments or as a
lump-sum payment. The Administrator may permit selected Participants to elect to
defer payments of some or all types of Awards or any other compensation
otherwise payable by the Company in accordance with procedures established by
the Administrator and may provide that such deferred compensation may be payable
in shares of Common Stock. Any deferred payment pursuant to an Award, whether
elected by the Participant or specified by the Award Agreement or the terms of
the Award or by the Administrator, may be forfeited if and to the extent that
the Award Agreement or the terms of the Award so provide.

(c) Dividends, Earnings and Interest. Rights to dividends or Dividend
Equivalents may be extended to and made part of any Award, subject to such
terms, conditions and restrictions as the Administrator may establish. The
Administrator may also establish rules and procedures for the crediting of
interest or other earnings on deferred cash payments and Dividend Equivalents
for Awards.

(d) Substitution of Awards. Subject to Sections 12 and 14, at the discretion of
the Administrator, an Employee may be offered an election to substitute an
Employee Award for another Employee Award or Employee Awards of the same or
different type; provided, however, that no Option may be granted in exchange or
in replacement of an Option having a higher exercise price.

10. Payment of Grant Price. The Grant Price shall be paid in full at the time of
exercise in cash or, if permitted by the Administrator and elected by the
Participant, the Participant may purchase such shares by means of tendering
Common Stock or surrendering another Award valued at Fair Market Value on the
date of exercise, or any combination thereof. The Administrator shall determine
acceptable methods and requirements for Participants to tender Common Stock or
other Awards. The Administrator may provide for procedures to permit the
exercise or purchase of such Awards by use of the proceeds to be received from
the sale of Common Stock issuable pursuant to an Award. The Administrator may
adopt additional rules and procedures regarding the payment of the Grant Price
of Awards from time to time, provided that such rules and procedures are not
inconsistent with the provisions of this Section 10.

A Participant desiring to pay the Grant Price of an Option by tendering Common
Stock using the method of attestation may, subject to any such conditions and in
compliance with any such procedures as the Administrator may adopt, do so by
attesting to the ownership of Common Stock of the requisite value in which case
the Company shall issue or otherwise deliver to the Participant upon such
exercise a number of shares of Common Stock subject to the Option equal to the
result obtained by dividing (a) the excess of the aggregate Fair Market Value of
the shares of Common Stock subject to the Option for which the Option (or
portion thereof) is being exercised over the Grant Price payable in respect of
such exercise by (b) the Fair Market Value per share of Common Stock subject to
the Option, and the Participant may retain the shares of Common Stock the
ownership of which is attested.

 

-10-



--------------------------------------------------------------------------------

11. Taxes. The Company or its designated third party administrator shall have
the right to deduct applicable taxes from any Award payment and withhold, at the
time of delivery or vesting of cash or shares of Common Stock under this Plan,
an appropriate amount of cash or number of shares of Common Stock or a
combination thereof for payment of taxes or other amounts required by law or to
take such other action as may be necessary in the opinion of the Company to
satisfy all obligations for withholding of such taxes. The Administrator may
also permit withholding to be satisfied by a cash payment to the Company or the
transfer to the Company of shares of Common Stock theretofore owned by the
holder of the Award with respect to which withholding is required. If shares of
Common Stock are used to satisfy tax withholding, such shares shall be valued
based on the Fair Market Value when the tax withholding is required to be made.

12. Amendment, Modification, Suspension or Termination of the Plan. The Board
may amend, modify, suspend or terminate this Plan for the purpose of meeting or
addressing any changes in legal requirements or for any other purpose permitted
by law, except that (i) no amendment or alteration that would adversely affect
the rights of any Participant under any Award previously granted to such
Participant shall be made without the consent of such Participant and (ii) no
amendment or alteration shall be effective prior to its approval by the
stockholders of the Company to the extent such approval is required by
applicable legal requirements or the applicable requirements of the securities
exchange on which the Company’s Common Stock is listed.

13. Assignability. Unless otherwise determined by the Administrator and provided
in the Award Agreement or the terms of the Award, no Award or any other benefit
under this Plan shall be assignable or otherwise transferable except by will, by
beneficiary designation or the laws of descent and distribution or pursuant to a
qualified domestic relations order as defined by the Code or Title I of the
Employee Retirement Income Security Act, or the rules thereunder. In the event
that a beneficiary designation conflicts with an assignment by will, the
beneficiary designation will prevail. The Administrator may prescribe and
include in applicable Award Agreements or the terms of the Award other
restrictions on transfer. Any attempted assignment of an Award or any other
benefit under this Plan in violation of this Section 13 shall be null and void.

14. Adjustments.

(a) The existence of outstanding Awards shall not affect in any manner the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the capital
stock of the Company or its business or any merger or consolidation of the
Company, or any issue of bonds, debentures, preferred or prior preference stock
(whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock) or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

 

-11-



--------------------------------------------------------------------------------

(b) In the event of any subdivision or consolidation of outstanding shares of
Common Stock, declaration of a dividend payable in shares of Common Stock or
other stock split, then (i) the number of shares of Common Stock reserved under
this Plan and available for issuance pursuant to specific types of Awards as
described in Section 4, (ii) the number of shares of Common Stock covered by
outstanding Awards, (iii) the appropriate Fair Market Value and other price
determinations for such Awards, and (iv) the Stock Based Awards Limitations
shall each be proportionately adjusted by the Administrator as appropriate to
reflect such transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another Company or entity, the adoption by the Company of any plan of exchange
affecting Common Stock or any distribution to holders of Common Stock of
securities or property (other than normal cash dividends or dividends payable in
Common Stock), the Administrator shall make appropriate adjustments to (x) the
number of shares of Common Stock reserved under this Plan and (y)(i) the number
of shares of Common Stock covered by Awards, (ii) the Grant Price or other price
in respect of such Awards, (iii) the appropriate Fair Market Value and other
price determinations for such Awards, and (iv) the Stock Based Awards
Limitations to reflect such transaction; provided that such adjustments shall
only be such as are necessary to maintain the proportionate interest of the
holders of the Awards and preserve, without increasing, the value of such
Awards. In the event of a corporate merger, consolidation, acquisition of assets
or stock, separation, reorganization, or liquidation, the Board shall be
authorized (x) to assume under the Plan previously granted compensatory awards,
or to substitute new Awards for previously granted compensatory awards,
including Awards, as part of such adjustment; (y) to cancel Awards that are
Options or SARs and give the Participants who are the holders of such Awards
notice and opportunity to exercise for 30 days prior to such cancellation; or
(z) to cancel any such Awards and to deliver to the Participants cash in an
amount that the Board shall determine in its sole discretion is equal to the
fair market value of such Awards on the date of such event, which in the case of
Options or SARs shall be the excess of the Fair Market Value of Common Stock on
such date over the exercise or strike price of such Award.

15. Restrictions. No Common Stock or other form of payment shall be issued with
respect to any Award unless the Company shall be satisfied based on the advice
of its counsel that such issuance will be in compliance with applicable federal
and state securities laws. Certificates evidencing shares of Common Stock
delivered under this Plan (to the extent that such shares are so evidenced) may
be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the rules, regulations and other
requirements of the Securities and Exchange Commission, any securities exchange
or transaction reporting system upon which the Common Stock is then listed or to
which it is admitted for quotation and any applicable federal or state
securities law. The Administrator may cause a legend or legends to be placed
upon such certificates (if any) to make appropriate reference to such
restrictions.

16. Unfunded Plan. This Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants under this Plan, any such
accounts shall be used merely as a bookkeeping convenience, including
bookkeeping accounts established by a third party administrator retained by the
Company to administer the Plan. The Company shall not be required to segregate
any assets for purposes of this Plan or Awards hereunder, nor shall the Company,
the Board or the Administrator be deemed to be a trustee of any benefit to be
granted under this Plan. Any liability or obligation of the Company to any
Participant with respect to an

 

-12-



--------------------------------------------------------------------------------

Award under this Plan shall be based solely upon any contractual obligations
that may be created by this Plan and any Award Agreement or the terms of the
Award, and no such liability or obligation of the Company shall be deemed to be
secured by any pledge or other encumbrance on any property of the Company.
Neither the Company nor the Board nor the Administrator shall be required to
give any security or bond for the performance of any obligation that may be
created by this Plan.

17. Right to Employment. Nothing in the Plan or an Award Agreement shall
interfere with or limit in any way the right of the Company to terminate any
Participant’s employment or other service relationship at any time, nor confer
upon any Participant any right to continue in the capacity in which he or she is
employed or otherwise serves the Company.

18. Successors. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.

19. Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

20. Section 409A of the Code. It is intended that any Awards under the Plan that
are subject to Section 409A of the Code satisfy the requirements of Section 409A
of the Code and related regulations and Internal Revenue Service and Department
of Treasury pronouncements to avoid imposition of applicable taxes thereunder.
Thus, notwithstanding anything in this Plan to the contrary, if any Plan
provision or Award under the Plan would result in the imposition of an
applicable tax under Section 409A of the Code and related regulations and
Internal Revenue Service and Department of Treasury pronouncements, that Plan
provision or Award will be reformed to the extent permissible under Section 409A
of the Code with the intent to avoid imposition of the applicable tax and no
action taken to comply with Section 409A of the Code shall be deemed to
adversely affect the Participant’s rights to an Award.

21. Effectiveness; Term. The Plan as amended and restated herein was adopted by
the Board on February 22, 2013, subject to approval by the Company’s
stockholders at the 2013 annual meeting of the stockholders of the Company. If
the stockholders of the Company should fail to so approve the Plan as amended
and restated herein at that time, this amendment and restatement of the Plan
shall not be effective and the Company’s 2004 Omnibus Incentive Plan as in
effect prior to this amendment and restatement shall remain in effect. No Awards
shall be made after the tenth anniversary of the date of stockholder approval of
the Plan as amended and restated herein.

 

-13-